CRAWLEY, Presiding Judge,
concurring specially.
The Due Process Clause of the Fourteenth Amendment provides that “[n]o State shall ... deprive any person of life, liberty, or property, without due process of law.” U.S. Const. Amend., XIV, § 1. As our supreme court has stated, “[sjtatutes authorizing confiscation and forfeiture obviously carry serious implications for rights guaranteed by the federal and state constitutions.” Woods v. Reeves, 628 So.2d 563, 565 (Ala.1993). Likewise, the retention of Lindsay’s personal property taken by officers during the execution of the search warrant but unrelated to the warrant itself or the criminal charges resulting from its execution and otherwise permitted to be owned by Lindsay seriously infringes upon Lindsay’s rights.